EXHIBIT 10.8: Non-Employee Director Compensation

Cash Compensation

Annual Retainer

Each non-employee director is entitled to receive the annual retainer
compensation listed below. The 2012 annual retainer compensation remains at the
2011 level. This amount represents 85% of the 2009 level of annual retainer
compensation, which the Board reduced beginning in 2010, in light of economic
conditions and corporate performance.

 

     2012 Level  

Service as Director

   $ 7,650   

Service as Chairman of the Board*

   $ 7,650   

Service as Audit Committee Chairman*

   $ 2,975   

Service as Loan Committee Chairman*

   $ 2,975   

Service as Compensation Committee Chairman*

   $ 2,975   

 

* Chairman fees are in addition to the annual retainer and monthly fees received
by all non-employee directors.

The annual retainer fees and chairman fees are paid on an annual basis in
January of the year to which the fee applies.

Monthly Fees

Each non-employee director is entitled to receive monthly compensation of $850.
As with the annual retainer compensation discussed above, in light of economic
conditions and corporate performance, effective February 1, 2010, the Board of
Directors reduced the monthly compensation to 85% of the 2009 level of monthly
compensation of $1,000 per director.

Equity Compensation

Each non-employee director is also eligible to receive non-qualified stock
option awards pursuant to the Alliance Bankshares Corporation 2007 Incentive
Stock Plan in the discretion of the Compensation Committee. No non-qualified
stock options were issued in 2011.